Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Dullaert et al (WO2011015439).
Dullaert is directed to nanofiber membrane layer for filtration.  Dullaert teaches a nanofiber layer with a basis weight of 0.01-50gsm and an average fiber diameter of 50-600nm (ABST).  The basis weight can be 1-50 gsm, 2-20 gsm, 3-10 gsm (page 6, lines 13-16).  
Dullaert teaches the basis weight overlaps the claimed range of less than 50 gsm.
The nanofibers are 80-400 nm, 100-300 nm (page 7, lines 3-6) which overlaps the claimed range of 10-500 nm.
Dullaert teaches the mean flow pore size is 0.01-2 micron, 0.05-1 micron, 0.1 to 0.5 micron (page 8, lines 12-15).  Dullaert teaches the mean flow pore size can be reduced by calendaring (page 8, lines 21-27).   Dullaert teaches calendaring the nanofiber membrane layer improves the strength and the adhesion between the different nanofibers in the nanoweb layer as well as between the nanofibers and an optionally present substrate or other nanoweb layers (col. 7, lines 29-32).  Dullaert’s pore size overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Dullaert is teaching other layers are optional.  However it is the intention to integrate a second porous layer for a multilayered construction (page 13, lines 26-29). Dullaert teaches there is an optional substrate and therefore as the substrate is optional, the nanofiber layer can be a single layer as claimed.
Dullaert teaches the invention is further embodied by a water or air filtration device comprising the said nanofibre membrane layer, optionally comprised as a layer in a multilayered membrane structure (page 4, lines 21-23).  
Dullaert teaches the nanofiber layer has air permeability (page 17, lines 14-21).
Dullaert does not measure the air permeability via the ASTM D737 method.  As Dullaert teaches a single layer nanofiber web with fibers sizes in the claimed range and a pore size that overlaps the claimed range and teaches methods of reducing the pore size of calendaring the web, it is reasonable to presume that the property is inherent to Dullaert.  It would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the pore size by calendaring a thermoplastic web of nanofibers motivated to produce an air permeable web for air filtration.
As to claim 5, Dullaert teaches the mean flow pore size is 0.01-2 micron, 0.05-1 micron, 0.1 to 0.5 micron (page 8, lines 12-15) and overlaps the claimed range of 1 micron.  Dullaert teaches the basis weight can be 2-20 gsm and overlaps the claimed range.
As to claim 6, Dullaert teaches the nanofiber layer can be incorporated into a layered article (page 4, lines 21-23).
As to claim 24, Dullaert teaches an electrospun nanofiber layer which is the same method as the application discloses and therefore is equated with a random nanofiber.  The specification describes “random nanofiber” as "random nanofibers" refer to multicomponent fibers having no defined shape for the components contained therein. 
As to claim 25, Dullaert teaches a nanofiber web that consists of nanofibers and there are not other fibers or materials present.
As to claim 26, Dullaert teaches the average fiber diameter is 80-400 nm, 100-300 nm (page 7, lines 3-6) which overlaps the claimed range of 10 to 250 nm.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 2, 3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dullaert et al (WO2011015439) in view of Kim et (KR 2011095753).
Dullaert teaches the nanofibers of the present invention are made from semicrystalline polyamide.  Dullaert references prior art to US2010/0025892 wherein nanofibres of all kinds of different polymers, including polyester polymers and polyamide polymers, such as nylon-6, nylon-6, 6, nylon-6, 6-6, 10, and the like can be used.  And Dullaert references US2010/0107578 describes a method for electrostatic spinning of thermoplastic polymers for obtaining nanofibres. The thermoplastic polymer can be selected from a group consisting of different polymers including polystyrene, polyetherimides, polycarbonates, polybutylene terephthalates, polyethylene terephthalates, polysulfones, polyethersulfones as well as polyolefins such as polypropylene and polyethylene, and polyamides selected from polyamide-6, polyamide-6.6, polyamide-6.10, and block copolymer polyamides, such as for example polyamide-6/6.6/13.6, whereby polystyrene is preferred.  
Dullaert suggests using different polymer types but differs and does not teach the listed polymers.
Kim is directed to a nanofiber for self-sealing and method for manufacturing same. Kim teaches a self-welding nanofiber includes nanofiber based on polymeric components with the low welding point and nanofiber based on polymeric components with the high welding point. At least part of the nanofiber based on polymeric components with the low welding point is welded to implement a self-welding process (ABST). 
Kim teaches the most effective technique for the production of nanofibers, which reduces the diameter of the fibers to less than 1 μm, is electrospinning. Electrospinning is a three-dimensional lamination simultaneously with spinning by an electric field formed by applying a high voltage to the polymer melt [0004]. Kim teaches the fibers can be electrospun and have a fiber diameter of less than 1 micron which is equivalent to the claimed less than 1000 nm.  Kim teaches in example 2, the nanofibers are 300-500nm for the low melt polymer and 800-1000 nm for the high melt polymer fiber [0073].
As shown in Fig. 1, the nanofiber web 40 thus obtained is passed through the hot roll 50 and the cool roll 60 in order to perform calendaring to obtain self-fused nanofibers 70.The nanofiber sheet is equated with a standalone microporous film [0060].
Kim teaches the present invention can control the pore structure of the nanofibers to produce the desired materials such as breathable, waterproof, warm, breathable, lightweight filter materials, biomedical hydroscopic fabric, housing wrap, outdoor clothing, military uniform is applicable to various fields such as NBC protective clothing, cold protection clothing and functional fabrics [0088]. Kim differs and does not teach the pore size of the web.  The low melting point nanofibers are melted in the thermocompression process by electrospinning polymers having different melting points to improve mechanical properties, and the pore size can be adjusted in various ways, thereby making it easy to manufacture moisture-permeable, waterproof and heat-resistant lightweight materials.  Fig. 9a to 9c show that the three-dimensional pore structure is maintained and controlling the thermocompression process, pore size can be controlled [0051].
As noted by Dullaert, Dullaert teaches the mean flow pore size is 0.01-2 micron, 0.05-1 micron, 0.1 to 0.5 micron (page 8, lines 12-15).  Dullaert teaches the mean flow pore size can be reduced by calendaring (page 8, lines 21-27).  Dullaert teaches creating a smaller pore size by calendaring and is teaching the pore size can be changed or optimized by calendaring.
Kim teaches the nanofiber web is electrospun and the low-melting and high-melting polymers are low-polymer polyurethane (polyurethane), high-polymer polyurethane, PS (polystyrene), PVA (polyvinylalcohol), PAN (polyacrylonitrile), PVdF (polyvinylidene fluoride), PES (polyethersulphone) is characterized in that the manufacturing by selecting a polymer having a different melting point [0035], [0036].
Kim teaches example 1 is a low melting point polyurethane and a high melting point polyurethane [0067].
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a high melting point polyurethane and a low melting point polyurethane motivated to produce a heat sealable nanofiber sheet wherein the sheet can be calendared to optimize the pore size.
As to claim 22, Dullaert teaches the fibers are made from semicrystalline polyamide and suggests other types of thermoplastic polymers in the disclosed prior art and therefore teaches it is known to employ other thermoplastic polymer types.
Kim teaches the low melting point polymer has a melt temperature of 30-170°C and the high melting point polyurethane has a melt temperature of 80-250°C.  A low and high melting point ranges overlap with the claimed 80-150°C and 150-250°C respectively. Kim teaches the polymers are low melting point polyurethane and high melting point polyurethane in example 1 and in example 3 a polyacrylonitrile and a low melting point polyurethane.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a heat bondable nanofiber web that can be calendared to optimize the pore size.

Claims 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dullaert et al (WO2011015439) in view of  Kim et (KR 2011095753) and in further view of Park (WO2016171328 machine translated).
As to claims 4 and 23, Dullaert teaches the fibers are made from semicrystalline polyamide and suggests via the prior art it is known to employ and substitute other thermoplastic polymer types.
Kim teaches the low melting point polymer has a melt temperature of 30-170°C and the high melting point polyurethane has a melt temperature of 80-250°C.  A low and high melting point ranges overlap with the claimed 80-150C and 150-250C respectively. Kim teaches the polymers are low melting point polyurethane and high melting point polyurethane in example 1 and in example 3 a polyacrylonitrile and a low melting point polyurethane.
Kim teaches the amount of low melt polymer to high melt polymer is 50:50 in example 1 and differs and does not teach the high melting point polymer is employed in a greater amount than the low melting point polymer (claim 4) and differs and does not teach the claimed ratio of 70-99 of polymer A (high melting point) to 1-30 of the low melting point (claim 23)
Park is directed to a filter containing nanofibers.  Park teaches the filter is made by electrospinning two types of polymer solutions including a low melting solution and a high melting solutions wherein adhesion is provided by the low melting polymer solution.  (line 126).  The first nanofiber layer is formed from polyvinylidene fluoride, low melt polyester, hydrophobic polyurethane.  The second nanofiber solution is formed from heat resistant polymer layer such as polyether sulfone and the third nanofiber solution is formed from a hydrophobic solution such as polyvinylidene fluoride or hydrophobic polyurethane (lines 126-139).  The fiber diameters are 200-250, 150-200 and 100-150 respectively (lines 139-145).  
Park teaches the low melting point polymer solution is selected form a low melting polyurethane, low melting polyvinylidene fluoride (lines 192-197).
Park teaches embodiments where the low melting point adhesive nanofiber layer is applied at a basis weight of 0.1 gsm and the first nanofiber layer has a basis weight of 0.5 gsm (line 1812-1817).  The proportion of low melting polymer to first nanofiber polymer is 0.1/0.6 is about 16% and the low melting point polymer is used in a lower amount in the nanofiber material. The first nanofiber web is used in the amount of 0.5/0.6 = 83% and in the claimed range of claim 4 and claim 23.  The different polymer solutions of high melt point and low melt point are spun from the same apparatus and nozzle configuration from first and second solutions and referred to first and second layers.  However the first and second layers are considered plies of different fibers that form a single layer nanofiber structure with low melt adhesive fibers and higher melt structural fibers.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the lower melting point polymer fiber in a lower amount motivated to provide enough fibers for adhesion and have a higher amount of the higher melting point fibers to improve heat resistance and strength. 

Terminal Disclaimer
The terminal disclaimer filed on 1/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10799820 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s amendments and arguments, with respect to the 112(b) rejection have been fully considered and are persuasive and the rejection has been withdrawn. 
Applicant’s amendments and arguments, with respect to 35 USC 103 rejection over  have been fully considered and are persuasive.  The 35 USC 103 rejection over Kim in view of Gladish and in further view of Park has been withdrawn. Applicant argues that the calendaring process applied to Kim would not exhibit air permeabilities and produce the claimed pore size. 
New grounds of rejection is presented under 35 USC 103 Dullaert over claims 1, 5, 6 and 24-26 for teaching the fiber diameter, pore size, air permeability and basis weight that can be used in a single layer web.  Dullaert teaches thermoplastic polymer that are calendared to heat seal the pores to achieve a specific pore size.
Claims 2, 3, and 22 include reference to Kim for teaches the polymer types claimed as Dullaert chooses to use a semicrystalline polyamide.  Applicant’s arguments that Kim would not have the pore size because the calendaring would close the pores is not persuasive because Dullaert teaches that calendaring reduces the pore size but there is still a pore size maintained for use as a permeable filtration material. 
Applicant did not present any arguments with respect to Gladish and Park.  Gladish is not used in the current rejection but is still considered relevant prior art.
The terminal disclaimer filed overcomes the Obviousness Double Patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KR101164947
Knoff (WO2008021293)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759